Citation Nr: 0612743	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  00-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
radiculitis of the 10th and 11th thoracic nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to March 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This matter was previously before the Board 
in April 2001 at which time the case was remanded to the RO 
for additional development.  In April 2003, the Board 
requested an opinion from an Independent Medical Expert 
(IME).  See 38 U.S.C.A. § 7109 (West 2002).  The appellant 
was provided with a copy of the IME opinion in October 2005.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F. 3d 1339 (Fed. Cir. 2003).


REMAND

In written correspondence received in November 2005, the 
veteran requested a videoconference hearing at the RO in 
Houston, Texas.  In making this request, the veteran made 
specific reference to an October 2005 letter that the RO sent 
him with an enclosed copy of the September 2005 IME report. 

In accordance with 38 C.F.R. § 20.700 (2005), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. § 
7107 (West 2002) (pertaining specifically to hearings before 
the Board).  Under the circumstances, this case must be 
returned to the RO so that the veteran is afforded an 
opportunity to present testimony at a Board hearing via 
videoconference.

Thus, to ensure that full compliance with due process 
requirements have been met, this case is hereby REMANDED for 
the following action:

The RO should appropriately schedule the 
veteran for a Board videoconference 
hearing.  The RO should notify the 
veteran and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the veteran withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






